

117 HR 5441 IH: Prevent All Soring Tactics Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5441IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Cohen (for himself, Mr. Fitzpatrick, Ms. Schakowsky, Mr. Buchanan, Mr. Schrader, Mr. Malinowski, Mrs. McBath, Ms. DelBene, Ms. Wasserman Schultz, Mr. Horsford, Ms. Sherrill, Mrs. Beatty, Mr. Quigley, Mr. Kilmer, Mr. McKinley, Ms. Roybal-Allard, Ms. Brownley, Mr. Sherman, Mr. Nadler, Mr. Khanna, Mr. Lowenthal, Mr. Brown, Ms. Scanlon, Ms. Titus, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. DeFazio, Mr. Connolly, Ms. Escobar, Mr. Veasey, Mr. Moulton, Mr. Tonko, Mr. Meuser, Ms. Moore of Wisconsin, Mr. Brendan F. Boyle of Pennsylvania, Mr. Smith of Washington, Mrs. Napolitano, Mr. Michael F. Doyle of Pennsylvania, Mr. Gallego, Mr. Sarbanes, Mr. Casten, Mr. Foster, Ms. McCollum, Mr. Blumenauer, Mr. Pocan, Mr. Langevin, Mr. Larson of Connecticut, Mr. Rush, Mr. Carbajal, Ms. Barragán, Ms. Bonamici, Ms. Houlahan, Mrs. Demings, Mr. Pappas, Mr. Waltz, Ms. Kelly of Illinois, Mr. Budd, Mrs. Axne, Ms. Pingree, Ms. Porter, Mr. Grijalva, Mr. Peters, Ms. Matsui, Ms. Tlaib, Mr. Larsen of Washington, Ms. Meng, Ms. Dean, Mr. David Scott of Georgia, Mr. Welch, Mr. Cartwright, Ms. Speier, Mr. Panetta, Mr. Reed, Mr. Cárdenas, Ms. Craig, Mr. Huffman, Ms. Kaptur, Mr. Beyer, Ms. Lois Frankel of Florida, Mr. Allred, Mr. Lieu, Mr. Katko, Mr. Raskin, Ms. Sánchez, Ms. Herrera Beutler, Ms. Stevens, Mr. Price of North Carolina, Mr. Yarmuth, Mr. O'Halleran, Mr. Johnson of Ohio, Mr. Bera, Ms. Davids of Kansas, Mr. Carter of Louisiana, Mrs. Trahan, Mr. Swalwell, Mr. Espaillat, Mr. Stanton, Mrs. Watson Coleman, Ms. Bass, Ms. Jackson Lee, Mr. Castro of Texas, Mr. Ryan, Mr. Buck, Mr. Reschenthaler, Mr. Aguilar, Mr. Ruppersberger, Ms. Wild, Mr. Krishnamoorthi, Mr. Delgado, Mr. Carson, Mr. Higgins of New York, Miss Rice of New York, Mrs. Murphy of Florida, Mr. McNerney, Ms. Salazar, Mr. Schneider, Mr. Kinzinger, Mr. Fortenberry, Mr. Sablan, Ms. Adams, Mrs. Kirkpatrick, Mr. DeSaulnier, Mr. Kildee, Ms. Jacobs of California, Mr. Kahele, Mr. Cicilline, Ms. Clark of Massachusetts, Mrs. Luria, Ms. Kuster, Ms. DeGette, Mr. Neguse, Mr. Deutch, Mr. Johnson of Georgia, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Mr. Levin of Michigan, Ms. Clarke of New York, Ms. Chu, Mr. Ruiz, Ms. Lofgren, Mr. Jones, Mr. Correa, Mr. Keating, Mr. Pascrell, Mr. Himes, Ms. Lee of California, Ms. Eshoo, Mr. Sires, Mrs. Walorski, Mr. Van Drew, Mrs. Bustos, Mr. Harder of California, Mr. Perlmutter, Mr. Lynch, Mr. Lamb, Mr. Payne, Ms. Wexton, Mrs. Dingell, Mr. McHenry, Mr. Courtney, Ms. Underwood, Mr. Trone, Ms. Blunt Rochester, Mr. Hudson, Mr. Keller, Mr. Williams of Texas, Mr. Morelle, Mr. Case, Mr. Soto, Mr. Amodei, Mr. Gottheimer, Mr. Vargas, Mr. Kelly of Pennsylvania, Ms. DeLauro, Ms. Slotkin, Mr. Upton, Mr. Bacon, Ms. Spanberger, Mr. Calvert, Mr. McGovern, Mr. Lawson of Florida, Mr. Takano, Mr. Posey, Mr. Butterfield, Mr. Neal, Mr. Evans, Mr. Gimenez, Ms. Tenney, Mr. Garamendi, Ms. Newman, Mr. Danny K. Davis of Illinois, Ms. Castor of Florida, Ms. Ross, Mr. García of Illinois, Mr. Cleaver, Mr. Kind, Ms. Jayapal, Mr. Kim of New Jersey, Mr. McEachin, Mr. Crow, Mr. Thompson of California, Ms. Velázquez, Mr. Scott of Virginia, Mrs. Fletcher, Mr. Joyce of Ohio, Ms. Granger, Mrs. Hayes, Ms. Strickland, Mrs. Torres of California, Mr. Green of Texas, Ms. Malliotakis, Mr. Schweikert, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Horse Protection Act to designate additional unlawful acts under the Act, strengthen penalties for violations of the Act, improve Department of Agriculture enforcement of the Act, and for other purposes.1.Short titleThis Act may be cited as the Prevent All Soring Tactics Act of 2021 or the PAST Act of 2021.2.Increased enforcement under Horse Protection Act(a)DefinitionsSection 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—(1)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5), respectively;(2)by inserting before paragraph (2) (as so redesignated) the following new paragraph:(1)(A)The term action device means any boot, collar, chain, roller, or other device that encircles or is placed upon the lower extremity of the leg of a horse in such a manner that it can—(i)rotate around the leg or slide up and down the leg, so as to cause friction; or(ii)strike the hoof, coronet band, fetlock joint, or pastern of the horse.(B)Such term does not include soft rubber or soft leather bell boots or quarter boots that are used as protective devices.; and(3)by adding at the end the following new paragraph:(6)(A)The term participate means engaging in any activity with respect to a horse show, horse exhibition, or horse sale or auction, including—(i)transporting or arranging for the transportation of a horse to or from a horse show, horse exhibition, or horse sale or auction;(ii)personally giving instructions to an exhibitor; or(iii)being knowingly present in a warm-up area, inspection area, or other area at a horse show, horse exhibition, or horse sale or auction that spectators are not permitted to enter.(B)Such term does not include spectating..(b)FindingsSection 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—(1)in paragraph (3)—(A)by inserting and soring horses for such purposes after horses in intrastate commerce; and(B)by inserting in many ways, including by creating unfair competition, by deceiving the spectating public and horse buyers, and by negatively impacting horse sales before the semicolon;(2)in paragraph (4), by striking and at the end;(3)in paragraph (5), by striking the period at the end and inserting a semicolon; and(4)by adding at the end the following new paragraphs:(6)the Inspector General of the Department of Agriculture has determined that the program through which the Secretary inspects horses is inadequate for preventing soring;(7)historically, Tennessee Walking Horses, Racking Horses, and Spotted Saddle Horses have been subjected to soring; and(8)despite regulations in effect related to inspection for purposes of ensuring that horses are not sore, violations of this Act continue to be prevalent in the Tennessee Walking Horse, Racking Horse, and Spotted Saddle Horse breeds..(c)Horse shows and exhibitionsSection 4 of the Horse Protection Act (15 U.S.C. 1823) is amended—(1)in subsection (a)—(A)by striking appointed and inserting licensed; and(B)by adding at the end the following new sentences: In the first instance in which the Secretary determines that a horse is sore, the Secretary shall disqualify the horse from being shown or exhibited for a period of not less than 180 days. In the second instance in which the Secretary determines that such horse is sore, the Secretary shall disqualify the horse for a period of not less than one year. In the third instance in which the Secretary determines that such horse is sore, the Secretary shall disqualify the horse for a period of not less than three years.;(2)in subsection (b) by striking appointed and inserting licensed;(3)by striking subsection (c) and inserting the following new subsection:(c)(1)(A)The Secretary shall prescribe by regulation requirements for the Department of Agriculture to license, train, assign, and oversee persons qualified to detect and diagnose a horse which is sore or to otherwise inspect horses at horse shows, horse exhibitions, or horse sales or auctions, for hire by the management of such events, for the purposes of enforcing this Act.(B)No person shall be issued a license under this subsection unless such person is free from conflicts of interest, as defined by the Secretary in the regulations issued under subparagraph (A).(C)If the Secretary determines that the performance of a person licensed in accordance with subparagraph (A) is unsatisfactory, the Secretary may, after notice and an opportunity for a hearing, revoke the license issued to such person.(D)In issuing licenses under this subsection, the Secretary shall give a preference to persons who are licensed or accredited veterinarians.(E)Licensure of a person in accordance with the requirements prescribed under this subsection shall not be construed as authorizing such person to conduct inspections in a manner other than that prescribed for inspections by the Secretary (or the Secretary’s representative) under subsection (e).(2)(A)Not later than 30 days before the date on which a horse show, horse exhibition, or horse sale or auction begins, the management of such show, exhibition, or sale or auction may notify the Secretary of the intent of the management to hire a person or persons licensed under this subsection and assigned by the Secretary to conduct inspections at such show, exhibition, or sale or auction.(B)After such notification, the Secretary shall assign a person or persons licensed under this subsection to conduct inspections at the horse show, horse exhibition, or horse sale or auction.(3)A person licensed by the Secretary to conduct inspections under this subsection shall issue a citation with respect to any violation of this Act recorded during an inspection and notify the Secretary of each such violation not later than five days after the date on which a citation was issued with respect to such violation.; and(4)by adding at the end the following new subsection:(f)The Secretary shall publish on the public website of the Animal and Plant Health Inspection Service of the Department of Agriculture, and update as frequently as the Secretary determines is necessary, information on violations of this Act for the purposes of allowing the management of a horse show, horse exhibition, or horse sale or auction to determine if an individual is in violation of this Act..(d)Unlawful actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is amended—(1)in paragraph (2)—(A)by striking or (C) respecting and inserting (C), or (D) respecting; and(B)by striking and (D) and inserting (D) causing a horse to become sore or directing another person to cause a horse to become sore for the purpose of showing, exhibiting, selling, auctioning, or offering for sale the horse in any horse show, horse exhibition, or horse sale or auction, and (E);(2)in paragraph (3), by striking appoint and inserting hire;(3)in paragraph (4)—(A)by striking appoint and inserting hire; and(B)by striking qualified;(4)in paragraph (5), by striking appointed and inserting hired;(5)in paragraph (6)—(A)by striking appointed and inserting hired; and(B)by inserting that the horse is sore after the Secretary; and(6)by adding at the end the following new paragraphs:(12)The use of an action device on any limb of a Tennessee Walking Horse, a Racking Horse, or a Spotted Saddle Horse at a horse show, horse exhibition, or horse sale or auction.(13)The use of a weighted shoe, pad, wedge, hoof band, or other device or material at a horse show, horse exhibition, or horse sale or auction that—(A)is placed on, inserted in, or attached to any limb of a Tennessee Walking Horse, a Racking Horse, or a Spotted Saddle Horse;(B)is constructed to artificially alter the gait of such a horse; and(C)is not strictly protective or therapeutic in nature..(e)Violations and penaltiesSection 6 of the Horse Protection Act (15 U.S.C. 1825) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking Except as provided in paragraph (2) of this subsection, any person who knowingly violates section 5 and inserting Any person who knowingly violates section 5 or the regulations issued under such section, including any violation recorded during an inspection conducted in accordance with section 4(c) or 4(e); and(ii)by striking more than $3,000, or imprisoned for not more than one year, or both. and inserting more than $5,000, or imprisoned for not more than three years, or both, for each such violation.;(B)in paragraph (2)—(i)by striking subparagraph (A);(ii)by striking (2); and(iii)by redesignating subparagraphs (B) and (C) as paragraphs (2) and (3), respectively, and moving the margins of such paragraphs (as so redesignated) two ems to the left; and(C)by adding at the end the following new paragraph:(4)Any person who knowingly fails to obey an order of disqualification shall, upon conviction thereof, be fined not more than $5,000 for each failure to obey such an order, imprisoned for not more than three years, or both.; (2)in subsection (b)—(A)in paragraph (1)—(i)by striking section 5 of this Act and inserting section 5 or the regulations issued under such section; and(ii)by striking $2,000 and inserting $4,000; and(B)by adding at the end the following new paragraph:(5)Any person who fails to pay a licensed inspector hired under section 4(c) shall, upon conviction thereof, be fined not more than $4,000 for each such violation.; and(3)in subsection (c)—(A)in the first sentence—(i)by inserting , or otherwise participating in any horse show, horse exhibition, or horse sale or auction before for a period of not less than one year; and(ii)by striking any subsequent and inserting the second;(B) by inserting before Any person who knowingly fails the following: For the third or any subsequent violation, a person may be permanently disqualified by order of the Secretary, after notice and an opportunity for a hearing before the Secretary, from showing or exhibiting any horse, judging or managing any horse show, horse exhibition, or horse sale or auction, or otherwise participating in, including financing the participation of other individuals in, any horse show, horse exhibition, or horse sale or auction (regardless of whether walking horses are shown, exhibited, sold, auctioned, or offered for sale at the horse show, horse exhibition, or horse sale or auction).; and (C)by striking $3,000 each place it appears and inserting $5,000.(f)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall issue regulations to carry out the amendments made by this section, including regulations prescribing the requirements under subsection (c) of section 4 of the Horse Protection Act (15 U.S.C. 1823(c)), as amended by subsection (c)(3).(g)SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.